Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00245-CV



NATIONAL FAMILY CARE LIFE INSURANCE COMPANY, Appellant

V.

LELIA E. VANN, Appellee



On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 20562*JG02



MEMORANDUM OPINION
	The Court today considered the parties' Agreed Motion to Dismiss Appeal, in
which they state that they have agreed to settle all disputes and request this Court to
render judgment in accordance with their agreement.  The motion is granted as
follows:
	(1)	The prior judgment of this Court of February 7, 2008, is
withdrawn.

	(2)	The trial court's final judgment of January 23, 2006, is set aside.

	(3)	Judgment is rendered dismissing this cause with prejudice as to
all parties.
 
	(4)	Appellants and the surety on the supersedeas bond posted with
the district clerk in this matter are released.

	(5)	All other pending motions are overruled as moot.

	(6)	All costs of appeal having been paid by appellant, no execution for cost
shall issue.

PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Bland.